DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
This action is in response to the applicant’s request for continued examination filed on 19 October 2020.  Claims 1, 9-21, and 23-27 are pending and examined.  Claims 1, 12, and 17 are currently amended.  Claims 2-8 and 22 are cancelled. 

Response to Arguments
Applicant’s amendments, with respect to the rejection of claims 12-16 under 35 USC 112(b) as set forth in the Office Action of 08 October 2021 have been fully considered and are persuasive. As such, the rejection of claims 12-16 has been withdrawn. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(b).
Applicant’s arguments filed on 07 July 2021 with respect to claims 1, 9, and 21-27 as being unpatentable under 35 USC 3 over Cunningham in view of Funabashi, Magzimof, and Obaidi and claims 12-15 and 17-20 as being unpatentable under 35 USC 103 over Cunningham in view of Funabashi, Magzimof, and Mudalige, and claim 16 as being unpatentable under 35 USC 103 over Cunningham in view of Funabashi, Magzimof,  Mudalige, and Yamamoto have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments/arguments with respect to the rejection of claims 1, 9-21, and 23-27 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered but they are not persuasive. 
Applicant presents the following arguments:
It is in this spirit that Applicant's stare decisis arguments were made. Applicant presented an application in which claims having a similar scope of limitations were allowed and ultimately issued as U.S. Patent No. 11,034,348 ("the '348 Patent"). Applicant discussed in some detail how the application of the AMT to elements in the allowed claims of the '348 Patent to similarly-scoped elements in the claims of the present application should yield the same results-that the present claims do, in fact, constitute relevant subject matter. 
Clearly the Examiner in this case should be allowed to consider the similarities and differences of the present claims with those of the '348 Patent and make the relevant arguments. But here, the Examiner has made no such effort at rebutting the arguments presented by the Applicant here. A responsive argument should at least take into consideration how the elements of the '348 Patent are similar or dissimilar to the elements of the present claims.

Applicant does not reiterate all of the arguments made in its prior response, but simply incorporates them by reference, to the extent they are applicable to the present claims. Applicant focuses here on the AMT analysis under Step 2B, and assert that the claims are directed to an improvement to the functioning of a computer system, namely, in the communications used in a computer system when other components of the system are mobile and may or may not be within a computer network that is reachable by every component in the computer system. 
MPEP 2106.05(a) lays out the discussion as to the analysis and the types of claims that constitute such an improvement that constitutes a technological solution to a technological problem. Here the technological problem is a component (mobile device) that may be in a network that is out of reach of another component, such as a server, that wishes to communicate. The technical solution is that the server may avail itself of a further component (another mobile device) that it determines will be able to reach the first mobile device and provides it with communications instructions to relay once it is able to contact the other mobile device. 
The Office initially characterizes the functions as those that can be performed in the human mind, or by a human using a pen and paper, but communications according to a predefined protocol that permits access to a device in an unreachable network are 
MPEP 2106.05(a)(I) cites numerous examples of situations in which the courts have indicated show an improvement in computer-functionality. Although a number of these apply to the present situation, Applicant focuses on example (iv) in which a distributed network architecture operating in an unconventional fashion to reduce network congestion while generating networking accounting data records, Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1536-37 (Fed. Cir. 2016) shows an improvement in computer-functionality. Although the present problem is not network congestion, the present problem of an inability to reach another network directly and to use a mobile relay to do so constitutes a similar improvement in an operating distributed network architecture. 
Examiner have carefully considered the arguments but respectfully disagrees. Examiner agrees that patent 11,034,348 is very similar in terms of the 101 analysis to the present application. However, in comparing both independent claims (claim 1 of patent 11,034,348 and claim 1 of present application), claim 1 of patent 11,034,348 recite providing the data characterizing the high-priority agents generated using the first prediction model to the planning system in which the planning system of the vehicle further generates the planning decisions which plan the future trajectory of the vehicle. That is, the data characterizing the high-priority agents is not only provided to the planning system using the first model so that planning system generates planning decisions which plan the future trajectory of the vehicle. In contrast to patent 11,034,348, the present application merely recite transmitting instruction to a second vehicle and describing the type of instructions that is being transmitted. The transmitting step of the independent claims 1, 12, and 17 recites transmitting, by a transmitter coupled to the computing system, the data through the first communication network to the second vehicle with instructions for the second vehicle to transmit the data to the first vehicle through the second communication network. Under the broadest reasonable interpretation, this limitation is recited to transmit data to a second vehicle and part of the data instructions (data) which describes to the second vehicle which data should be to the first vehicle using a different communication network. 
While the claim is specific as to what is being transmitted, the actual effect of such transmitting or application of the transmission is not recited.  In other words, the claim stops at the mere transmission of the instructions to transmit, but does not actually execute and transmit the instructions from the second vehicle to the first vehicle. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they ate claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra solution activity (i.e. “receiving”, processing, transmitting, storing data, automating mental tasks,” etc.) are well understood, routine, etc. (MPEP 2106.05(d)). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-21, and 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 17-19, the recited limitation(s) “wherein the instructions for vehicle operation comprise an instruction comprising when to depart a previous location in order to determine a time and day the first vehicle will be travelling through an area” are indefinite. Firstly, it is unclear to the examiner if the instruction comprising when to depart a previous location is an instruction for the second vehicle (i.e. when the second vehicle depart a previous location) or an instruction for the first vehicle (i.e. when the first vehicle depart a previous location). Examiner is interpreting the claim wherein the instruction is for either the first vehicle or second vehicle to depart a previous location. Secondly, it is unclear to the examiner how an instruction of when to depart a previous location is used or utilized to determine a time and day the first vehicle will be travelling through an area. The specification at paragraph 0076 merely recite determining 
In claim 12 lines 17-19, “wherein the instructions for the changing of the vehicle path comprise instructions for when the second vehicle is to depart from a previous location in order to determine a time and day the first vehicle will be traveling through an area” are indefinite. It is unclear to the examiner how an instruction of when to depart a previous location is used or utilized to determine a time and day the first vehicle will be travelling through an area. The specification at paragraph 0076 merely recite determining the time and day that a vehicle will be travelling through area because an instruction is made when the vehicle depart a previous location. However, it is unclear how the determination is made when an instruction to depart a previous location is transmitted or what steps are performed to determine the time and day of the vehicle will be travelling through an area when an instruction of when to depart a previous location is made. 
In claim 17 lines 20-22, the recited limitation “wherein the instructions for the second vehicle to transmit the data to the first vehicle comprise an instruction comprising when to depart a previous location in order to determine a time and day the first vehicle will be traveling through an area”. Firstly, it is unclear to the examiner if the instruction comprising when to depart a previous location is an 

Claims 9-11, 13-16, 18-21, and 23-27 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9-21, and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  

When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1, 9-21, and 23-27 are rejected under 35 U.S.C. 101.  Independent claims 1 and 12 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Claim 1 and 12 Step 1: Yes).   Claim 17 is directed to a computer-readable medium which “BRI of the claims covered both subject matter that falls within a statutory category (may include tangible device), as well as subject matter that does not (the carrier waves, i.e. not including tangible device) as implied in the specification on paragraph 0087, the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.” (MPEP 2106II; In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)) (Claim 17 Step 1: No).

The claims 1, 12, and 17 recite(s) the additional limitations of tracking a first vehicle and a second vehicle; transmitting, the data through the first communication network to the second vehicle with instructions for the second vehicle to transmit the data to the first vehicle through the second communication network, wherein the instructions to transmit the data include instructions to transmit operating parameters comprising location, route, destination, fuel level, and engine operating parameters, wherein the instructions for vehicle operation comprising an instruction when to depart a previous location in order to determine a time and day the first vehicle will be traveling through an area; a receiver, transmitter, computing system, processor, GPS, location awareness device, processing circuitry, and a computer readable medium. These steps are recited at high level of generality as limitations describing data of a geographical area which comprises of road networks, plurality of segments, length of segments, parking spaces, and further describes the data of a cost function to which is applied to a search algorithm. The tracking step is recited at a high level of generality (i.e., as a 
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).

Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the tracking and transmitting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 9-11, 13-16, 18-21, and 23-27 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the Claims 1, 9-21, and 23-27 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, and 21, 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 20200043342 A1) in view of Funabashi et al (US 20170093959 A1) in view of Magzimof et al (US 20190383624 A1) in view of Obaidi (US 20180286245 A1) in view of Klemp et al (US 20160014793 A1).
With respect to claim 1, Cunningham discloses a method comprising: 
(see at least [0046], [0012], [0035] and [0071]); 
determining, by the computing system, that the first vehicle is in an area where a first communication network is not available to the first vehicle, based on the tracking (see at least [0008], [0012], [0034-0037], [0046], and [0056], Cunningham teaches receiving GPS position information from two different vehicles and determines the status of the communication range and further the system may determine that one of the vehicles is in an area where communication is blocked.); 
determining, by the computing system, that the second vehicle is connected to the first communication network, based on the tracking (see at least [0008], [0012], [0034-0037], [0046], [0050-0051], and [0056], Cunningham teaches receiving GPS position information of two or more vehicles and based on the host vehicle being in an out of range condition, the intermediate vehicle which is in range to communicate with target vehicle.), Further, Cunningham teaches transmitting, by a transmitter coupled to the computing system, data through the first communication network to the second vehicle to relay the data to out of range targets (see at least [0010], [0021], [0037], [0057], and [0064-0069]). 
However, Cunningham do not specifically teach transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication, determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. 
(see at least [0005], [0025], [0057], [0072], [0083-0084], and [claim 1], Funabashi et al teaches transmitting data with instructions for second mobile terminal (first vehicle) to transmit data to first mobile terminal (second vehicle) through the second wireless communication), 
determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network (see at least [0025-0027], [0038], [0042], 0044], and [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections to incorporate Funabashi teachings of transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication and determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. As both inventions are directed to improving communication of data through different networks when a direct communication is not possible. This would be done to improve communication of data at low connection areas though different communication network. This would also reduce the possibility that transmitted data would be lost (see Funbabashi et al para 0102). 
However, Cunningham as modified by Funabashi do not specifically teach formatting data comprising instructions for vehicle operation, wherein the instructions to transmit the data include instructions to transmit operating parameters comprising  (see at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and instruct control operation of the vehicle to avoid those roads or road segments and to maintain continuity of network connection.).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi to incorporate the teachings of Magzimof to format data comprising instructions for vehicle operation. This would be done to increase the safety of an autonomous vehicle that may potentially drive on segments of very poor network connection for communication (see Magzimof et al para 0004 and 0008). 
Furthermore, Cunningham as modified by Funabashi and Magzimof do not specifically teach wherein the instructions to transmit the data include instructions to transmit operating parameters comprising location, route, destination, fuel level, and engine operating parameters, to a receiver coupled to the computing system. Obaidi teaches wherein the instructions to transmit the data include instructions to transmit operating parameters comprising location, route, destination, fuel level, and engine operating parameters, to a receiver coupled to the computing system (see at least [0013], [0035-0036], [0049-0050] and [0069]), the limitation as recited, under a broadest reasonable interpretation, is interpreted merely as transmitting operating parameters, etc., as the limitation does not define the specific operating parameters, etc. being transmitted (in other words, it does not specifically define that the operating parameters, etc. are those for operating the first vehicle). Obaidi teaches transmitting operating parameters from one vehicle to another which comprise location, route, destination, fuel level, engine operating parameters of a connected vehicle to other vehicles via V2V communication or to a third party coupled to the connected vehicle, and as such reads on this limitation, as broadly interpreted). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi and Magzimof to incorporate the teachings of Obaidi wherein the instructions to transmit the data include instructions to transmit operating parameters comprising location, route, destination, fuel level, and engine operating parameters, to a receiver coupled to the computing system as each of the systems of Cunningham as modified by Funabashi et al and Magzimof et al and Obaidi encompass different scenarios for managing communication between vehicles via V2V communication. This would be done to increase convenience of other vehicles that may be affected by the current operation or event of the vehicle in a scenario in which a predicted change of the operation of the vehicle may cause the affect (see Obaidi para [0036]).
Moreover, Cunningham as modified by Funabashi, Magzimof, and Obaidi do not specifically teach wherein the instructions for vehicle operation comprise an instruction comprising when to depart a previous location in order to determine a time and day the (see at least [0063], Klemp teaches data (instructions) transmitted from one vehicle to another vehicle which is leaving a regional area to another vehicle entering determined regional area.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi, Magzimof, and Obaidi to incorporate the teachings of Klemp wherein the instructions for vehicle operation comprise an instruction comprising when to depart a previous location in order to determine a time and day the first vehicle will be traveling through an area as each of the systems of Cunningham as modified by Funabashi Magzimof, Obaidi, and Klemp encompass different scenarios for managing communication between vehicles via V2V communication. This would be done to improve handover decisions when the connection technology is changed between different type of communication (see Klemp para 0029). 
With respect to claim 9, Cunningham as modified by Funabashi and Magzimof teaches determining a route for the first vehicle where the first communication network is available to the first vehicle (Magzimof, at least [0006], [0015], [0030-0034], and [0046-0047], wherein transmitting the data to the second vehicle comprises transmitting the data with instructions to the first vehicle to travel on the route (Magzimof, at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and instruct control operation of the vehicle to avoid those roads or road segments and to maintain continuity of network connection or to drive on a route where communication is available. See claim 1 above for rationale of obviousness, motivation, and reason to combine.).
With respect to claim 11, Cunningham teaches wherein determining that the second vehicle is connected to the first communication network comprises determining that the second vehicle is not in the area where the first communication network is not available to the first vehicle (see at least [0034], [0050], [0056], and [0067]). 
With respect to claim 21, Cunningham teaches wherein the instructions for vehicle operation comprise an instruction to reposition in a single-file arrangement with other vehicles that allow for V2V communication through the second communication network (see at least [0004], and [0056], Cunningham implicitly teaches having the vehicle position in a file that allow V2V communication since Cunningham teaches V2V communication to relay messages to other vehicles.).
With respect to claim 23, Cunningham as modified by Funabashi and Magzimof teaches receiving operating parameter data from the first vehicle or the second vehicle comprising fuel level (Cunningham, at least [0043]), location (Cunningham, at least [0008-0009] and [0064]); receiving operating parameter data from the first vehicle or the second vehicle comprising route and destination (Magzimof, at least [0006], [0015], [0030-0034], and [0046-0047]. See claim 1 above for rationale of obviousness, motivation, and reason to combine.). 
With respect to claim 24, Cunningham as modified by Funabashi and Magzimof teaches predicting a network outage along a travel path of the first vehicle or second vehicle (Magzimof, at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and controls the vehicle to avoid those roads or road segments. See claim 1 above for rationale of obviousness, motivation, and reason to combine.).  
With respect to claim 25, Cunningham as modified by Funabashi and Magzimof teaches responsive to the predicting of the network outage, the formatting of the data comprising 
instructions comprises instructions for changing a vehicle path (Magzimof,  at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and controls the vehicle to avoid those roads or road segments. See claim 1 above for rationale of obviousness, motivation, and reason to combine.). 
With respect to claim 26, Cunningham as modified by Funabashi and Magzimof teaches wherein the instructions for vehicle operation comprise instructions to travel on a route that is determined based on a real-time determination of a number of vehicles on the route (Magzimof, at least [0030].See claim 1 above for rationale of obviousness, motivation, and reason to combine.). 
With respect to claim 27, Cunningham as modified by Funabashi and Magzimof teaches using a map database to ensure a continuous connection to the second vehicle (Magzimof, at least [0006], [0015], [0030-0034], and [0046-0047]. See claim 1 above for rationale of obviousness, motivation, and reason to combine.). 

Claim 10 is rejected under 35 U.S.C. 103as being unpatentable over Cunningham (US 20200043342 A1) in view of Funabashi et al (US 20170093959 A1) in view of Magzimof et al (US 20190383624 A1) in view of Obaidi (US 20180286245 A1) in view of Klemp et al (US 20160014793 A1) in view of Yamamoto (JP2012164198).
With respect to claim 10, Cunningham as modified by Funabashi, Magzimof, Obaidi and Klemp do not specifically teach determining a new destination for the first vehicle different than a previously determined destination for the first vehicle, wherein transmitting the data to the second vehicle comprises transmitting the data with instructions to the first vehicle to travel to the new destination. Yamamoto teaches determining a new destination for the first vehicle different than a previously determined destination for the first vehicle (see at least [page 3-4]), wherein transmitting the data to the second vehicle comprises transmitting the data with instructions to the first vehicle to travel to the new destination (see at least [page 3], [page 5], and [pages 9-11]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham as modified by Funabashi,  Magzimof , Obaidi, and Klemp to incorporate Yamamoto teachings of determining a new destination for the first vehicle different than a previously determined  in which it solves a similar problem (obtaining information in areas where communication with a vehicle may be lost. This would be done to improve receiving information from vehicle to vehicle communication to maintain a safe and convenient travel for a vehicle (see Yamamoto page 3). 

Claims 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 20200043342 A1) in view of Funabashi et al (US 20170093959 A1) in view of Magzimof et al (US 20190383624 A1) in view of Mudalige (US 20100256852 A1) in view of Klemp (US 20160014793 A1). 
With respect to claim 12, Cunningham teaches a system comprising (see at least [abstract]): 
a transmitter (see at least [0010], [0021]); and 
processing circuitry configured to (see at least [0010], [0021], [0037], [0057], and [0064-0069]): 
track, by the processing circuitry and using a GPS or another location awareness device, a first vehicle and a second vehicle (see at least [0046], [0012], [0035] and [0071]); 
determine that the first vehicle is in an area where a first communication network is not available to the first vehicle (see at least [0008], [0012], [0034-0037], [0046], and [0056], Cunningham teaches receiving GPS position information from two different vehicles and determines the status of the communication range and further the system may determine that one of the vehicles is in an area where communication is blocked.); 
determine that the second vehicle is connected to the first communication network (see at least [0008], [0034-0037], and [0050-0051] and [0056], Cunningham teaches a communication network (first communication network between the host vehicle and intermediate vehicle (second vehicle)). Further, Cunningham teaches transmitting, by a transmitter coupled to the computing system, data through the first communication network to the second vehicle to relay the data to out of range targets (see at least [0010], [0021], [0037], [0057], and [0064-0069]). 
However, Cunningham do not specifically teach transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication, determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. Funabashi teaches transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication (see at least [0005], [0025], [0057], [0072], [0083-0084], and [claim 1], Funabashi et al teaches transmitting data with instructions for second mobile terminal (first vehicle) to transmit data to first mobile terminal (second vehicle) through the second wireless communication. As such, Funabashi et al explicitly teaches the abovementioned limitation, determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network (see at least [0025-0027], [0038], [0042], 0044], and [0049]). 
 teachings of transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication and determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. As both inventions are directed to improving communication of data through different networks when a direct communication is not possible. This would be done to improve communication of data at low connection areas though different communication network. This would also reduce the possibility that transmitted data would be lost (see Funbabashi et al para 0102). 
Moreover, Cunningham as modified by Funabashi do not specifically teach predicting a network outage along a travel path of the first vehicle or second vehicle; and responsive to the prediction of the network outage, formatting the data to comprise instructions for changing a vehicle path. Magzimof et al teaches predicting a network outage along a travel path of the first vehicle or second vehicle (see at least [0006], [0015], [0030-0034], and [0046-0047]); and responsive to the prediction of the network outage, formatting the data to comprise instructions for changing a vehicle path (see at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and controls the vehicle to avoid those roads or road segments.). 
 to incorporate the teachings of Magzimof to predict a network outage along a travel path of the first vehicle or second vehicle; and responsive to the prediction of the network outage, the formatting of the data comprising instructions comprises instructions for changing a vehicle path. This would be done to increase the safety of an autonomous vehicle that may potentially drive on segments of very poor network connection for communication (see Magzimof et al para 0004 and 0008).  
Furthermore, Cunningham as modified by Funabashi and Magzimof do not specifically teach wherein the instructions for the changing of the vehicle path comprise instructions for when the second vehicle is to depart from a previous location in order to determine a time and day the first vehicle will be travelling through an area. Klemp teaches wherein the instructions for the changing of the vehicle path comprise instructions for when the second vehicle is to depart from a previous location in order to determine a time and day the first vehicle will be travelling through an area (see at least [0063], Klemp teaches data (instructions) transmitted from one vehicle to another vehicle which is leaving a regional area to another vehicle entering determined regional area.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi, and Magzimof to incorporate the teachings of Klemp teaches wherein the 
With respect to claim 13, Cunningham teaches wherein the processing circuitry is configured to determine that the second vehicle will be connected to the first vehicle by the second communication network at least in part by: 
determining that the first vehicle is traveling in a first direction (see at least [0064] and [Fig. 13]); and 
determining that the second vehicle is traveling in a second direction, the second direction being different than the first direction (see at least [0064] and [Fig. 13]).
With respect to claim 14, Cunningham as modified by Funabashi teaches wherein the processing circuitry is configured to determine that the second vehicle is connected to the first vehicle by the second communication network at least in part by: determining that the second vehicle is connected to a third vehicle by the second communication network (Cunningham, at least [0064-0067] and [Fig. 3-5], Cunningham teaches a third vehicle in Fig. 3-4 (vehicle 315 and 415) in which is connected to the second vehicle (vehicle 305 or 405) by the second communication network (V2V communication)), wherein the third vehicle is located between the first vehicle and the second vehicle (Cunningham, at least [0064-0067] and [Fig. 3-5]); and determining that the third vehicle is connected to the first vehicle by the second communication network (Cunningham, at least [0064-0067] and [Fig. 3-5], the third vehicle (vehicle 315 and 415) are connected to the first (target) vehicle by the second communication network (V2V communication)); wherein the processing circuitry is configured to determine that the second vehicle is or will be connected to the first vehicle by the second communication network at least in part by determining that the second vehicle is connected to the first vehicle by the second communication network (Funabashi, at least [0025-0027], [0038], [0042], 0044], and [0049], Funabashi et al teaches transmitting data with instructions for second mobile terminal (first vehicle) to transmit data to first mobile terminal (second vehicle) through a second determined wireless communication. As such, Funabashi et al explicitly teaches the abovementioned limitation. See claim 12 above for rationale of obviousness, motivation, and reason to combine.).  
With respect to claim 15, Cunningham as modified by Funabashi and Magzimof teaches wherein: the processing circuitry is further configured to determine a route for the first vehicle where the first communication network is available to the first vehicle (Magzimof, at least [0006], [0015], [0030-0034], and [0046-0047]; and the processing circuitry is configured to cause the transmitter to transmit the data to the second vehicle at least in part by causing the transmitter to transmit the data with instructions to the first vehicle to travel on the route (Magzimof, at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and instruct control operation of the vehicle to avoid those roads or road segments and to maintain continuity of network connection or to drive on a route where communication is available. See claim 12 above for rationale of obviousness, motivation, and reason to combine.).
With respect to claim 17, Cunningham teaches a computer-readable medium comprising program instructions for causing at least one programmable processor, comprising processing circuitry, of a computing device to, when executing the program instructions (see at least [abstract] and [0081]): 
track, by the processing circuitry and using a GPS or another location awareness device, a first vehicle and a second vehicle (see at least [0046], [0012], [0035] and [0071]); 
determine that the first vehicle is in an area where a first communication network is not available to the first vehicle, based on the tracking (see at least [0008], [0012], [0034-0037], [0046], and [0056], Cunningham teaches receiving GPS position information from two different vehicles and determines the status of the communication range and further the system may determine that one of the vehicles is in an area where communication is blocked.); 
determine that the second vehicle is connected to the first communication network, based on the tracking (see at least [0008], [0034-0037], and [0050-0051] and [0056], Cunningham teaches a communication network (first communication network between the host vehicle and intermediate vehicle (second vehicle)); Further, Cunningham teaches transmitting, by a transmitter coupled to the computing system, data through the first communication network to the second vehicle to relay the data to out of range targets (see at least [0010], [0021], [0037], [0057], and [0064-0069]). 
 teaches transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication (see at least [0005], [0025], [0057], [0072], [0083-0084], and [claim 1], Funabashi et al teaches transmitting data with instructions for second mobile terminal (first vehicle) to transmit data to first mobile terminal (second vehicle) through the second wireless communication. As such, Funabashi et al explicitly teaches the abovementioned limitation.), determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network, determine that the second vehicle is or will be connected to the first vehicle by a second communication network (see at least [0025-0027], [0038], [0042], 0044], and [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections to incorporate Funabashi teachings of transmitting data with instructions for the second vehicle to transmit the data to the first vehicle through the second communication and determining, by the computing system that the second vehicle is or will be connected to the first vehicle by a second communication network. As both inventions are directed to improving 
Moreover, Cunningham as modified by Funabashi do not specifically teach use a map database to ensure a continuous connection to the second vehicle in the first communication network. Magzimof teaches using a map database to ensure a continuous connection to the second vehicle in the first communication network (see at least [0006], [0015], [0030-0034], and [0046-0047]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi to incorporate the teachings of Magzimof to predict a network outage along a travel path of the first vehicle or second vehicle; and responsive to the prediction of the network outage, the formatting of the data comprising instructions comprises instructions for changing a vehicle path. This would be done to increase the safety of an autonomous vehicle that may potentially drive on segments of very poor network connection for communication (see Magzimof et al para 0004 and 0008).  
Furthermore, Cunningham as modified by Funabashi and Magzimof do not specifically teach causing the transmitter to transmit data instructing the second vehicle and a further vehicle to reposition in a single-file arrangement to allow for V2V communication through the second network. Mudalige teaches causing the transmitter to transmit data instructing the second vehicle and a further vehicle to reposition in a (see at least [0086]] and [0096], Mudalige teaches sending instructions to one or more vehicles in the platoon to form a single file formation so that communication between leader vehicles and various follower vehicles is managed.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi and Magzimof to incorporate the teachings of Mudalige causing the transmitter to transmit data instructing the second vehicle and a further vehicle to reposition in a single-file arrangement to allow for V2V communication through the second network as both inventions Cunningham as modified by Funabashi et al and Magzimof et al and Mudalige encompass different scenarios for managing communication between vehicles via V2V communication, one scenario that V2V communication is utilized as apparent by the modified teachings is the formation and/or management of vehicle platooning. This would be done to improve management of platooning formation when vehicles are joining or departing the platoon which further improves the driving experience (see Mudalige para 0087 and 0110)
Moreover, Cunningham as modified by Funabashi, Magzimof, and Mudalige do not specifically teach wherein the instructions for vehicle operation comprise an instruction comprising when to depart a previous location in order to determine a time and day the first vehicle will be traveling through an area. Klemp teaches wherein the instructions for vehicle operation comprise an instruction comprising when to depart a (see at least [0063], Klemp teaches data (instructions) transmitted from one vehicle to another vehicle which is leaving a regional area to another vehicle entering determined regional area.). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham teachings of relaying data with other vehicles through different network connections as modified by Funabashi, Magzimof, and Mudalige to incorporate the teachings of Klemp wherein the instructions for vehicle operation comprise an instruction comprising when to depart a previous location in order to determine a time and day the first vehicle will be traveling through an area as each of the systems of Cunningham as modified by Funabashi Magzimof, Obaidi, and Klemp encompass different scenarios for managing communication between vehicles via V2V communication. This would be done to improve handover decisions when the connection technology is changed between different type of communication (see Klemp para 0029). 
With respect to claim 18, Cunningham teaches wherein the instructions to determine that the second vehicle will be connected to the first vehicle by the second communication network comprise instructions to: 
determine that the first vehicle is traveling in a first direction (see at least [0064] and [Fig. 13]); and 
determine that the second vehicle is traveling in a second direction, the second direction being different than the first direction (see at least [0064] and [Fig. 13]).
With respect to claim 19, Cunningham as modified by Funabashi teaches wherein the instructions to determine that the second vehicle is connected to the first vehicle by the second communication network comprise instructions to: determine that the second vehicle is connected to a third vehicle by the second communication network  (Cunningham, at least [0064-0067] and [Fig. 3-5], Cunningham teaches a third vehicle in Fig. 3-4 (vehicle 315 and 415) in which is connected to the second vehicle (vehicle 305 or 405) by the second communication network (V2V communication)), wherein the third vehicle is located between the first vehicle and the second vehicle (Cunningham, at least [0064-0067] and [Fig. 3-5]); and determine that the third vehicle is connected to the first vehicle by the second communication network (Cunningham, at least [0064-0067] and [Fig. 3-5], the third vehicle (vehicle 315 and 415) are connected to the first (target) vehicle by the second communication network (V2V communication)); wherein instructions to determine that the second vehicle is or will be connected to the first vehicle by the second communication network comprise instructions to determine that the second vehicle is connected to the first vehicle by the second communication network (Funabashi, at least [0025-0027], [0038], [0042], 0044], and [0049], Funabashi et al teaches transmitting data with instructions for second mobile terminal (first vehicle) to transmit data to first mobile terminal (second vehicle) through a second determined wireless communication. As such, Funabashi et al explicitly teaches the abovementioned limitation. See claim 17 above for rationale of obviousness, motivation, and reason to combine.).  
With respect to claim 20, Cunningham as modified by Funabashi and Magzimof et al teaches instructions to determine a route for the first vehicle where the first communication network is available to the first vehicle (Magzimof, at least [0006], [0015], [0030-0034], and [0046-0047], 
wherein the instructions to cause the transmitter to transmit the data to the second vehicle comprise instructions to cause the transmitter to transmit the data with instructions to the first vehicle to travel on the route  (Magzimof, at least [0006], [0015], [0030-0034], and [0046-0047], Magzimof et al teaches a real-time evaluation of roads network congestion and performance to predict network performance (outage) along a travel path and instruct control operation of the vehicle to avoid those roads or road segments and to maintain continuity of network connection or to drive on a route where communication is available. See claim 17 above for rationale of obviousness, motivation, and reason to combine.).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cunningham (US 20200043342 A1) in view of Funabashi et al (US 20170093959 A1) in view of Magzimof et al (US 20190383624 A1) in view of Mudalige (US 20180286245 A1) in view of Klemp (US 20160014793 A1) in view of Yamamoto (JP2012164198)
With respect to claim 16, Cunningham as modified by Funabashi, Magzimof, Mudalige and Klemp do not specifically teach wherein the processing circuitry is further configured to determine a new destination for the first vehicle different than a previously determined destination for the first vehicle, and wherein the processing circuitry is see at least [page 3-4]), and wherein the processing circuitry is configured to cause the transmitter to transmit the data to the second vehicle at least in part by causing the transmitter to transmit the data with instructions to the first vehicle to travel to the new destination(see at least [page 3], [page 5], and [pages 9-11]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Cunningham as modified by Funabashi, Magzimof, Mudalige, and Klemp to incorporate Yamamoto teachings wherein the processing circuitry is further configured to determine a new destination for the first vehicle different than a previously determined destination for the first vehicle, and wherein the processing circuitry is configured to cause the transmitter to transmit the data to the second vehicle at least in part by causing the transmitter to transmit the data with instructions to the first vehicle to travel to the new destination. This would be done to improve receiving information from vehicle to vehicle communication to maintain a safe and convenient travel for a vehicle. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.K./Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667